Title: To George Washington from Robert Dinwiddie, 20 August 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Aug. 20th 1756

Since writing You Yesterday The Express I sent to the Cherokees arrived & they have engag’d to send us 150 Warriors, who I expect with Major Lewis in about a Fortnight; I shall order the Majr to march them to Winchester to be under Your direction.
The Cherokees & Catawbas are at prest strongly attach’d to our Interest; the Catawba King is gone to Chas Town So. Carolina & on his return he promises to send fifty of his Warriors—I am greatly hurried & have only Time to write the above. I remain Sir Your humble Servant

Robt Dinwiddie


P:S: Pray write to Mr Mason to know if he has any Guns fit for Inds. or any other Person of Yr acquaintce.

